Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.		Claims 21, 30-31 and 35-41 have been amended from the current set of Claims filed on 02/23/2021.
3.		Claims 23, 25, 32 and 34 have been canceled from the current set of Claims filed on 02/23/2021.
4.		Applicant’s 35 U.S.C. § 101 rejection arguments regarding Claims 21-42, see Pages 9-14 filed 02/23/2021, have been fully considered and are persuasive.  
Therefore, the 35 U.S.C. § 101 rejection for Claims 21-42 is withdrawn. 
5.		Claims 21-22, 24, 26-31, 33 and 35-42 are allowed as indicated in the reasons of allowance and in response to the current set of claims filed on 02/23/2021.

IDS Statement
6.		The information disclosure statement filed on 02/23/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Reasons for Allowance
7. 		The following is an Examiner’s statement of reasons for allowance:
		The 35 U.S.C. § 101 rejection for Claims 21-42 are withdrawn since the claims recite additional elements that integrate the judicial exception into a practical application under step 2a prong two due to January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility. 
		For example; the claims recite the additional elements such as “automatically migrating, by the intermediary system, the at least one network computing task from the network to a cloud service provider of the plurality of cloud service providers based at least partly on an interaction with the user interface, wherein automatic migration of the at least one network computing task from the network to a cloud service provider causes a subset of computing resources of the cloud service provider to execute the network computing task in lieu of a subset of computing resources of the network executing the network computing task” that are integrated into a practical 

8.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853.  The examiner can normally be reached on (571) 270-7853.  The Examiner can normally be reached on Monday – Friday 9:00 AM – 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623